ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court pursuant to Rule l:20-3(g)(4) seeking the immediate temporary suspension from practice of ALFRED J. VILLO-RESI of DENVILLE, who was admitted to the bar of this State in 1963, for failure to cooperate with the ethics authorities in violation of Rule l:20-3(g)(3), and respondent having failed to respond to the petition for a temporary suspension, and good cause appearing;
It is ORDERED that ALFRED J. VILLORESI of DEN-VILLE is temporarily suspended from the practice of law, effective immediately and until further Order of the Court; and it is further
ORDERED that ALFRED J. VILLORESI be and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended, disbarred or resigned attorneys.